DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 1-6,8-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halder(USPGPUB 2019/0310654) in view of Goto et al(USPGPUB 2015/0258928).
  -- In considering claim 1, the claimed subject matter that is met by Halder includes:
	1) training a machine learning model using a plurality of relevant object parameters and a plurality of vehicle state parameters to generate a trained machine learning model is met by the vehicle management system using a convolutional neural network to identify objects in the autonomous vehicle’s environment(see: sec[0044];
	2) determining output data using the trained machine learning model in a vehicle, wherein the output data indicates a mode of notification from the vehicle to the relevant object and a set of notification parameters based on a state of interaction between the vehicle and the relevant object is met by the vehicle management system evaluating and simulating various what if scenarios, and controlling vehicle actions to decide the safest action based on the surrounding scenarios(see: sec[oo46]).  And the management system outputting a model confidence 
	- Halder does not teach:
	1) the mode of notification including an audio, visual, or haptic notification and the state of interaction including a probability of collision between the vehicle and the relevant object.
	Although not taught by Halder, use of vehicle mouted apparatus, which determines a probability of collision, and thereby determines a mode of notification is well known.  In related art, Goto et al(Goto) teaches a vehicle mounted apparatus, including a processor(36), which receives information pertaining to a possibility of collision between an approaching person, and a vehicle(10).  And wherein, when the possibility of collision is equal to or greater than a predetermined percentage, then the processor outputs command signals to a movable device(20), a display controller(17a), a sound controller(18a), and a vehicle behavior controller(19a), based on a positional relationship between the vehicle and the approaching person(see: Goto, sec[0042]).  As well, Goto teaches that, once a collision possibility is determined, a content of notification is given to the approaching person, according to a determined driving manner, such that a specific content of notification is determined and notified to the approaching person, the notification being one of text message, or voice message(see: sec[0049]).  Furthermore, the processor also causes LEDs(25) to shine steadily, or blink, based on determination of target directions(see: Goto, secs[0051-0053]).  Thus, when a probability of collision is determined, a mode of notification is given, based on whether or not the approaching person is given the right of way, or not, which based on positional information determined.

  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the plurality of relevant object parameters includes at least a relevant object type, object location, speed of movement, direction of movement, pattern of movement is met by the vector of the vehicle encapsulating information about the vehicles environment, such as information identifying objects such as persons, and providing information such as the surrounding object’s velocity, dimensions, etc(see: sec[0077]).
  -- Claim 3 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the relevant object type is a pedestrian and wherein the relevant object parameters further include awareness state of the pedestrian and safety state of the pedestrian is met by the controller using various techniques to determine possible scenarios, and wherein the scenarios include information about behavior of the object in the environment of the vehicle(see: sec[oo13], which provides insight to the awareness state of the pedestrian and safety state of the object, based on the behavioral pattern, and different paths taken by pedestrian, based on the behavior.
  -- Claim 4 recites subject matter that is met as discussed in claim 1 above, as well as:
1) the plurality of vehicle state parameters includes at least a gear state of the vehicle, speed of the vehicle, steering angle of the vehicle is met by the autonomous vehicle management system(122) being communicatively coupled with sensors(110), so as to sense various vehicle systems and parameters, such as speed of the autonomous vehicle(see: sec[0053-0054]);
  -- Claim 5 recites subject matter that is met as discussed in claim 3 above, as well as:
	1) scanning vehicle surroundings using a plurality of vehicle sensors to identify the relevant object in a vicinity of the vehicle is met by the vehicle management system utilizing sensor data to determine objects in the vehicle’s environment(see: sec[0043]);
	2) determining a likelihood of a potential negative interaction between the vehicle and the relevant object in the vicinity of the vehicle, in response to identifying the relevant object is met by the CNN determining object data and utilizing AI based techniques to determine potential of collision between the vehicle and objects(see: secs[0043-0044]);
	3) determining the awareness state of the pedestrian, in response to determining that the relevant object type is a pedestrian and in response to determining that the likelihood of the potential negative interaction exceeds a predefined likelihood threshold is met by the controller using various techniques to determine possible scenarios, and wherein the scenarios include information about behavior of the object in the environment of the vehicle(see: sec[oo13], which provides insight to the awareness state of the pedestrian and safety state of the object, based on the behavioral pattern, and different paths taken by pedestrian, based on the behavior, and wherein a confidence score provides a 
	4) training the machine learning model to render a notification for improving the safety state of the pedestrian, in response to determining that the safety state of the pedestrian is below a predefined safety level is met by the AI model being trained based on the training data based on Principal Component analysis(see: secs[0161-0164]).
  -- Claim 6 recites subject matter that is met as discussed in claim 5 above, as well as:
	1) training the machine learning model to render a notification indicative of presence of the vehicle, wherein the set of notification parameters includes a projected vehicle path and safe distance information, in response to determining that the safety state of the pedestrian is below a predefined safety level is met by the outputting and displaying of information indicative of future actions, which includes information pertaining to another object, and the actions to be taken based on determined feeling of safety, and the actions of the detected object(see: sec[0133]), and wherein a confidence score that is low causes particular actions to be taken, based on threshold level of the score(see: sec[0164]).
  	2) training the machine learning model to render a notification for improving the safety state of the pedestrian, in response to determining that the safety state of the pedestrian is below the predefined safety level is met by the output including a level of safety based on the behavior of the detected object(see: sec[0133]).
  -- Claim 8 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) completing the training of the machine learning model, in response to a machine learning model’s confidence value exceeding a predefined confidence threshold is met by the management system generating a score, referred to as the model confidence score.  And wherein a score indicative of a high degree of similarity, acts as a sanity check that provides the measure of how much the prediction made by the AI model is trusted.  And wherein the AI model determines the similarity as a means of checking how statistically similar or dissimilar the inferring data points are, so as to provide for planned action, and providing reasons for the planned action to the driver or passenger of the vehicle(see: secs[oo47-oo48]).
  -- Claim 9 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) evaluating the predicted output data is met by the AI model utilizing the confidence score as a sanity check to determine how similar or dissimilar the training data set is to the determined inferring data points(see: sec[oo47]).
  -- Claim 10 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the optimal mode of notification comprises a visual notification and wherein the set of notification parameters includes a graphical image of the visual notification is met by the display of information on the graphical user interface, which would include graphical images(see: sec[o24o], see figures 15 to 18).
  -- Claim 11 recites a system that substantially corresponds to the method as recited in claim 1, and therefore is also met for the reasons as discussed in the rejection of claim 1 above, as well as:
1) the plurality of vehicle sensors disposed on a vehicle, the plurality of sensors operable to obtain information related to vehicle operating conditions and related to an environment surrounding the vehicle and the vehicle information system operatively coupled to the plurality of vehicle sensors is met by the controller system being communicatively coupled to the plurality of sensors on the vehicle(see: secs[0014; 0053]).
  -- Claim 12 depends from claim 11, and recites a system that substantially corresponds to the method as recited in claim 2. Therefore claim 12 is also met for the reasons as discussed in the rejection of claims 2 and 11 above.
  -- Claim 13 depends from claim 12, and recites a system that substantially corresponds to the method as recited in claim 3.  Therefore claim 12 is also met for the reasons as discussed in the rejection of claims 3 and 12 above.
  -- Claim 14 depends from claim 13, and recites a system that substantially corresponds to the method as recited in claim 4.  Therefore claim 14 is also met for the reasons as discussed in the rejection of claims 4 and 13 above.
  -- Claim 15 depends from claim 14, and recites a system that substantially corresponds to the method as recited in claim 5.  Therefore claim 15 is also met for the reasons as discussed in the rejection of claims 5 and 14 above.
  -- Claim 16 depends from claim 15, and recites a system that substantially corresponds to the method as recited in claim 6.  Therefore claim 16 is also met for the reasons as discussed in the rejection of claims 6 and 15 above.
  -- Claim 18 depends from claim 11, and recites a system that substantially corresponds to the method as recited in claim 8.  Therefore claim 18 is also met for the reasons as discussed in the rejection of claims 8 and 11 above.
-- Claim 19 depends from claim 11, and recites a system that substantially corresponds to the method as recited in claim 9.  Therefore claim 19 is also met for the reasons as discussed in the rejection of claims 9 and 11 above.
  -- Claim 20 depends from claim 11, and recites a system that substantially corresponds to the method as recited in claim 10. Therefore claim 20 is also met for the reasons as discussed in the rejection of claims 10 and 11 above.
REMARKS:
Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive.
APPLICANT’S ARGUMENTS:
	1) “As a threshold matter, Halder does not qualify as a reference under 35 U.S.C. 102(a)(1)……….Accordingly, Applicant’s respectfully request withdrawal of the rejection of the pending claims based on Halder.”
	Based on the amendments to the claims, the examiner has withdrawn the previous art rejection under 25 U.S.C. 102(a)(1) in view of new grounds of rejection.  In view of this, applicant’s argument is deemed moot, in view of the new grounds of rejection, under 35 U.S.C. 103.  
	2) “Halder is directed to analysis of scenarios for controlling vehicle operations……….Thus, Halder fails to anticipate using machine learning to determine the mode(e.g., audio, visual, or haptic notification) based a state of interaction(e.g., a probability of collision), as required by Claim 1.”
	Applicant contends that the prior art reference to Halder does not describe determining a mode of notification from the vehicle to the relevant object, based on a state of interaction that includes a probability of collision between the vehicle and the relevant object.  As well, applicant contends that Halder does not anticipate using the machine learning to determine audio, visual, or haptic notification, based on probability of collision.  Applicant’s recitation of the claims, as currently recited, would allow prior art to read on the claims, if any one of audio, visual, or haptic notification is taught by the prior art.  Regardless of this, the examiner has found prior art to read on the mode of notification limitation, and is thereby implemented in the art rejection as discussed above.  In view of this, the applicant’s arguments are deemed moot.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	In related art, McDevitt-Pimbley et al(USPat 9,142,127 B1) teaches a system and method for traffic navigating entities, wherein a network of nodes(TGNs) and entities(TNEs) communicate information amongst each other for the purpose of notifying each other of intended movement.  And wherein the TNEs are electronic devices carried by pedestrians, bicycles, etc, which include notification means which are notify the carrier of impending collision with other objects, and as well, provide visual as well as audible notification of possible collision.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DARYL C POPE/Primary Examiner, Art Unit 2687